Opinion issued September 23, 2014




                                    In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-12-01098-CV
                         ———————————
                         TRINA SHAW, Appellant
                                     V.
     MASON FRIENDSWOOD OP, LLC D/B/A FRIENDSHIP HAVEN
                  HEALTHCARE, Appellee



                  On Appeal from the 212th District Court
                        Galveston County, Texas
                     Trial Court Case No. 11CV0513



                     MEMORANDUM OPINION

     Trina Shaw appeals the trial court’s orders granting appellee, Mason

Friendswood OP, LLC d/b/a Friendship Haven Healthcare’s joint motion for

summary judgment and motion to dismiss Shaw’s defamation claim. We affirm.
                                    Background

      Shaw filed suit against Friendship Haven asserting a claim for defamation on

March 24, 2011, 1 which Friendship Haven timely answered. Two weeks later,

Shaw’s attorney filed a motion to withdraw as her counsel. Thereafter, Friendship

Haven filed a joint no-evidence motion for summary judgment and motion to

dismiss, and the following day, the trial court denied Shaw’s counsel’s motion to

withdraw. No response to Friendship Haven’s motion was filed.

      On September 17, 2012, the trial court granted Friendship Haven’s joint

motion for summary judgment and motion to dismiss.             Shaw, in her pro se

capacity, filed her timely motion for new trial which, following a hearing, was

denied on October 30, 2012.

                                     Discussion

    A. Standard of Review

      We review a trial court’s decision to grant a motion for summary judgment

de novo. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). A

party seeking a no-evidence summary judgment must assert that no evidence exists

as to one or more of the essential elements of the nonmovant’s claim on which the

1
      In her suit, Shaw alleged that an administrator from Friendship Haven called to
      inform her then-employer, Protouch Staffing, that it had terminated Shaw’s
      employment because Shaw had committed theft at the facility. She also alleged
      that Friendship Haven told Protouch Staffing that she had been arrested, charged,
      and convicted as a result of the incident.

                                          2
nonmovant would have the burden of proof at trial. Miles v. Lee Anderson Co.,

339 S.W.3d 738, 741 (Tex. App.—Houston [1st Dist.] 2011, no pet.).              In

conducting our no-evidence summary judgment review, we will “review the

evidence presented by the motion and response in the light most favorable to the

party against whom the summary judgment was rendered, crediting evidence

favorable to that party if reasonable jurors could, and disregarding contrary

evidence unless reasonable jurors could not.” Timpte Indus., Inc. v. Gish, 286
S.W.3d 306, 310 (Tex. 2008) (quoting Mack Trucks, Inc. v. Tamez, 206 S.W.3d
572, 582 (Tex. 2006)). Once the movant specifies the elements on which there is

no evidence, the burden shifts to the nonmovant to raise a fact issue on the

challenged elements. TEX. R. CIV. P. 166a(i). Summary judgment must be granted

unless the nonmovant produces competent summary judgment evidence raising a

genuine issue of material fact on the challenged elements. Hamilton v. Wilson, 249
S.W.3d 425, 426 (Tex. 2008). A no-evidence summary judgment will be sustained

on appeal when (1) there is a complete absence of evidence of a vital fact, (2) the

court is barred by rules of law or of evidence from giving weight to the only

evidence offered by the nonmovant to prove a vital fact, (3) the nonmovant offers

no more than a scintilla of evidence to prove a vital fact, or (4) the nonmovant’s

evidence conclusively establishes the opposite of a vital fact. King Ranch, Inc. v.

Chapman, 118 S.W.3d 742, 751 (Tex. 2003).

                                        3
    B. Analysis

       Shaw challenges the trial court’s orders granting Friendship Haven’s no-

evidence motion for summary judgment and motion to dismiss. Friendship Haven

contends that the trial court properly granted summary judgment in its favor

because Shaw failed to raise a fact issue on any of the elements of her claim.

       To establish a defamation claim, a plaintiff must demonstrate that (1) the

defendant published a factual statement, (2) that was capable of defamatory

meaning, (3) concerning the plaintiff, (4) while acting with either negligence, if the

plaintiff is a private individual, or actual malice, if the plaintiff is a public figure or

public official, concerning the truth of the statement. See WFAA–TV, Inc. v.

McLemore, 978 S.W.2d 568, 571 (Tex. 1998); Miranda v. Byles, 390 S.W.3d 543,

573 (Tex. App.—Houston [1st Dist.] 2012, pet. denied).               In its no-evidence

motion, Friendship Haven argued that Shaw had presented no evidence that an

employee of Friendship Haven had made a defamatory statement about her.2

       Once Friendship Haven specified the elements on which there was no

evidence, the burden shifted to Shaw to raise a fact issue on the challenged

elements. See TEX. R. CIV. P. 166a(i). Shaw, however, did not present any

evidence to the trial court raising a fact issue regarding any of the challenged

2
       Friendship Haven also asserted in its motion that Shaw had failed to show that she
       was terminated from her employment at Protouch Staffing as the result of, or
       otherwise damaged by, the alleged defamatory statement.

                                            4
elements of her cause of action.3 Because Shaw failed to meet her burden under

Rule 166a(i), Friendship Haven was entitled to a no-evidence summary judgment

on Shaw’s defamation claim. See Hamilton, 249 S.W.3d at 426 (stating summary

judgment must be granted unless nonmovant produces competent summary

judgment evidence raising genuine issue of material fact on challenged elements);

King Ranch, Inc., 118 S.W.3d at 742 (noting no-evidence summary judgment will

be sustained on appeal when there is complete absence of evidence of vital fact).

Therefore, the trial court properly granted summary judgment in favor of

Friendship Haven. We overrule Shaw’s issue.

                                    Conclusion

      We affirm the trial court’s judgment.




                                              Jim Sharp
                                              Justice

Panel consists of Justices Higley, Bland, and Sharp.




3
      The record reflects that Shaw was represented by counsel at the time her summary
      judgment response was due to be filed.

                                          5